USCA4 Appeal: 22-1338      Doc: 8        Filed: 07/25/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1338


        RONALD SATISH EMRIT,

                            Plaintiff - Appellant,

                     v.

        BOARD OF IMMIGRATION APPEALS (BIA); CITIZENSHIP &
        IMMIGRATION SERVICES (CIS); CUSTOMS AND BORDER PATROL (CBP);
        STATE DEPARTMENT; DEPARTMENT OF HOMELAND SECURITY (DHS),

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        George Jarrod Hazel, District Judge. (8:22-cv-00623-GJH)


        Submitted: July 21, 2022                                            Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed as modified by unpublished per curiam opinion.


        Ronald Satish Emrit, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1338      Doc: 8         Filed: 07/25/2022      Pg: 2 of 2




        PER CURIAM:

               Ronald Satish Emrit appeals the district court’s order dismissing his complaint for

        lack of jurisdiction. On appeal, we confine our review to the issues raised in the informal

        brief. See 4th Cir. R. 34(b). Because Emrit’s informal brief does not challenge the basis

        for the district court’s disposition, he has forfeited appellate review of the court’s order.

        See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

        important document; under Fourth Circuit rules, our review is limited to issues preserved

        in that brief.”). Accordingly, we affirm the district court’s judgment but modify the

        dismissal to be without prejudice. See Ali v. Hogan, 26 F.4th 587, 600 (4th Cir. 2022)

        (explaining that “a dismissal for lack of standing—or any other defect in subject matter

        jurisdiction—must be one without prejudice” (cleaned up)).            We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                       AFFIRMED AS MODIFIED




                                                     2